      Case: 1:17-cr-00542-JRA Doc #: 99 Filed: 02/05/21 1 of 2. PageID #: 630




ADAMS, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                         )     CASE NO.       1:17CR542
              Plaintiff,                                 )
                                                         )
       v.                                                )
                                                         )     Judge John R. Adams
GWENDOLYN DUBOSE,                                        )
                                                         )     ORDER
              Defendant.                                 )
                                                         )



       Pending before the Court is Defendant Gwendolyn Dubose’s pro se motion for

compassionate release. Doc. 96. Upon review, the motion is DENIED.

       Within the COVID-19 backdrop, the Sixth Circuit has recently explained this Court’s

duties and obligations when considering a motion for compassionate release.

       Sections 3582(c)(1)’s and (c)(2)’s parallel language and structure compel us to
       conclude that compassionate release hearings are sentence-modification
       proceedings and that courts considering motions filed under § 3582(c)(1) must
       follow a Dillon-style test. The three-step § 3582(c)(1)(A) test is as follows. At step
       one, a court must “find[ ]” whether “extraordinary and compelling reasons warrant”
       a sentence reduction. 18 U.S.C. § 3582(c)(1)(A)(i). At step two, a court must “find[
       ]” whether “such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission.” Id. § 3582(c)(1)(A) (emphasis added). The
       Commission’s policy statement on compassionate release resides in U.S.S.G. §
       1B1.13. See U.S.S.G. § 1B1.13 (U.S. Sent’g Comm’n 2018). Thus, if § 1B1.13 is
       still “applicable,” courts must “follow the Commission's instructions in [§ 1B1.13]
       to determine the prisoner's eligibility for a sentence modification and the extent of
       the reduction authorized.” At step three, “§ 3582(c)[ (1)(A) ] instructs a court to
      Case: 1:17-cr-00542-JRA Doc #: 99 Filed: 02/05/21 2 of 2. PageID #: 631




       consider any applicable § 3553(a) factors and determine whether, in its discretion,
       the reduction authorized by [steps one and two] is warranted in whole or in part
       under the particular circumstances of the case.”

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020)(citations and footnotes omitted).

However, “[i]n cases where incarcerated persons file motions for compassionate release, federal

judges may skip step two of the § 3582(c)(1)(A) inquiry and have full discretion to define

‘extraordinary and compelling’ without consulting the policy statement § 1B1.13.” Id. at 1111.

       Initially, the Court notes that when she filed his motion, Dubose was housed at Alderson

FPC. Thus, her motion briefly describes the conditions at that location. Dubose, however, is

now housed at Cincinnati RRM, a residential re-entry facility. As such, her brief discussion of

Alderson does not assist the Court. From its review, the Court has found no indication of any

positive case reported from Cincinnati RRM. Accordingly, Dubose’s motion for compassionate

release is DENIED. See United States v. Elias, 984 F.3d 516, 521 (6th Cir. 2021) (finding that it

was not an abuse of discretion to deny compassionate release when Alderson had no reported cases

and therefore only presented a speculative risk to the movant).

       Based upon her failure to demonstrate extraordinary and compelling circumstances, the

Court hereby DENIES Dubose’s motion for compassionate release.

       IT IS SO ORDERED.

February 5, 2021                                      /s/John R. Adams
Date                                                 JOHN R. ADAMS
                                                     UNITED STATES DISTRICT JUDGE




                                                2
